COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        Johnny Diaz v. The State of Texas

Appellate case number:      01-18-00636-CR

Trial court case number:    1442380

Trial court:                178th District Court of Harris County

       This case was abated and remanded to the trial court for the trial court to determine
whether appellant wishes to prosecute this appeal, to determine whether appellant’s
counsel had abandoned the appeal, and, if counsel had not abandoned the appeal, to inquire
of counsel why appellant’s brief has not yet been filed and to set a date certain when
appellant’s counsel must file appellant’s brief. On September 24, 2019, counsel for
appellant filed appellant’s brief. Accordingly, we REINSTATE this case on the Court’s
active docket.
       The State’s brief, if any, is ORDERED to be filed within 30 days of the filing of
appellant’s brief. See TEX. R. APP. P. 38.6(b).
       We withdraw our abatement order issued August 13, 2019.


Judge’s signature: ___/s/ Sherry Radack_____
                    Acting individually  Acting for the Court

Date: __October 1, 2019___